 



Exhibit 10.11
NON-STATUTORY STOCK OPTION AGREEMENT
     THIS AGREEMENT, made and entered into effective this
                    day of                                           , by and
between ROCHESTER MEDICAL CORPORATION, a Minnesota corporation (hereinafter
referred to as the “Corporation”) and , a resident of the State of
                                        (hereinafter referred to as the
“Optionee”).
     WHEREAS, the Corporation considers it desirable and in its best interests
that the Optionee be given an inducement to acquire a proprietary interest in
the Corporation and an added incentive to advance the interests of the
Corporation, by possessing an option to purchase common shares of the
Corporation, in accordance with Rochester Medical Corporation 2001 Stock Option
Plan (the “Plan”) adopted by the Directors of the Corporation, as amended, and
ratified by Shareholders of the Corporation.
     NOW THEREFORE, in consideration of the premises and of the mutual promises
and consideration provided herein, the parties agree as follows:
     1. Definitions. Words and phrases not otherwise defined herein shall have
the meanings ascribed to them, respectively, in the Plan.
     2. Grant of Option. The Corporation grants to Optionee an Option (the
“Option”) to purchase                                               
(                    ) common shares of the Corporation at a purchase price of $
                                          per share, in the manner and subject
to the conditions provided herein and in the Plan. The Option hereby granted
shall be an NQO as provided in the Plan.
     3. Time of Exercise of Option. The Option may be exercised in whole or in
part at any time, or from time to time, from the date hereof until the earliest
of (i) twelve months after the Optionee ceases to be a director for any reason,
including death or (ii)                    o’clock p.m. CST on
                                         ,                     .
     No provision of this Agreement to the contrary withstanding, neither the
Option nor any right claimed thereby or hereby, therein or herein or thereunder
or hereunder shall be exercisable by anyone on or after
                         ,
     4. Method of Exercise. The Option shall be exercised by written notice to
the Board of the Corporation, or the Committee if such exists, at the
Corporation’s principal place of business. The notice shall be accompanied by
payment of the option price for the shares being purchased in cash or by
cashier’s check or certified check or, in the sole discretion of the Board, or
the Committee if such exists, by such other form of payment as is permitted
under the Plan. The notice shall also be accompanied by any document reasonably
required by the Corporation to be executed by Optionee, acknowledging the
applicable restrictions on the transfer of the common shares being purchased as
set forth under Section 8 of this Agreement. The Corporation shall make prompt
delivery of a certificate or certificates representing such common shares,
provided that if any law or regulation requires the Corporation to take any
action with respect to the common shares specified in such notice before the
issuance thereof, then the date of delivery of such common shares shall be
extended for the period necessary to take such action. The Option must be
exercised with respect to at least 500 of the common shares, unless only a
lesser number of the common shares are then exercisable, in which case it must
be exercised with respect to all of such lesser number.
     5. Reclassification, Consolidation or Merger.
     5.1 If and to the extent that the number of issued common shares of the
Corporation shall be increased or reduced by change in par value, split up,
reverse split, reclassification, distribution of a dividend payable in stock, or
the like, the number of common shares subject to the Option and the option price
per share shall be proportionately adjusted in accordance with the Plan.
     5.2 If the Corporation is reorganized or consolidated or merged with
another corporation, the Optionee shall be entitled to receive an option (the
“New Option”) covering common shares of such reorganized, consolidated or merged
company in the same proportion, at an equivalent price, and subject to the same
conditions as the Option. For purposes of the preceding sentence, the excess of
the fair market value of the common shares subject to the Option immediately
after the reorganization, consolidation or merger over the aggregate option
price of such common shares shall not be more than the excess of the aggregate
fair market value of all common shares subject to the Option immediately before
such reorganization, consolidation or merger over the aggregate option price of
such common shares, and the New Option or assumption of the

 



--------------------------------------------------------------------------------



 



Option shall not give the Optionee additional benefits which he does not have
under this Option, or deprive him of benefits which he has under this Option.
     6. Rights Prior to Exercise of Option. This Option is non-transferable by
Optionee, except in the event of his death, and during his lifetime is
exercisable only by him. No person shall have any rights as a stockholder with
respect to any common shares purchasable hereunder until payment of the option
price and delivery to him of such common shares as herein provided.
     7. Restriction on Disposition. All common shares acquired by Optionee
pursuant to this Agreement shall be subject to the restrictions on sale,
encumbrance and other disposition contained in the Company’s By-Laws, or imposed
by applicable state and federal laws or regulations regarding the registration
or qualification of such acquisition of common shares, and may not be sold or
otherwise disposed of (i) within two years from the date of the granting of the
Option under which such common shares were acquired, (ii) within one year after
the exercise of the Option, and (iii) unless the Corporation has received a
prior opinion of Optionee’s counsel satisfactory in form and substance to
counsel for the Corporation that such transaction will not violate the
Securities Act of 1933 or any applicable state law regulating the sale of
securities.
     8. Binding Effect — Plan Governs.
     8.1 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.
     8.2 This Agreement shall be construed in accordance with and shall be
governed by the terms of the Plan as adopted by the Board and approved by the
shareholders of the Corporation within the meaning of Section 422 of the
Internal Revenue Code of 1986, as the Plan may be amended from time to time by
the Board and the shareholders of the Corporation. Optionee acknowledges receipt
of a copy of the Plan prior to the execution hereof. If possible, this Agreement
shall be construed along with and in addition to any other agreement which the
Corporation and Optionee may enter into, but any provision in this Agreement
which contradicts any provision of any other agreement shall take precedence and
be binding over such other provision.

                          “Optionee”       “Corporation”
 
                   
 
                                Rochester Medical Corporation
 
                   
 
          By:        
 
                                Anthony J. Conway, President
 
                   
 
          By:        
 
                                David Jonas, CFO

2